THE CALVERT FUND ADMINISTRATIVE SERVICES AGREEMENT ADDENDUM TO SCHEDULE A The Fund below is entitled to receive administrative services from Calvert Investment Administrative Services, Inc. ("CIAS") (formerly Calvert Administrative Services Company) under the Administrative Services Agreement dated March 1, 1999, and which will pay annual fees to CIAS pursuant to the Agreement. Calvert High Yield Bond Fund Class C 0.10% For its services under this Administrative Services Agreement, CIAS is entitled to receive the fee indicated above based on average net assets. The liability to pay for services under the Agreement arises at the time a Series or Class commences operations, absent waivers. THE CALVERT FUND BY: /s/ William M. Tartikoff William M. Tartikoff Vice President and Secretary Calvert INVESTMENT Administrative services, INC. BY: /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Chief Financial and
